PER CURIAM.
This is an appeal from a final order permanently enjoining The 4245 Corporation, doing business as The Backstage Lounge, from the operation of its entire business and ordering the sheriff to take possession of the premises and evict The 4245 Corporation.
Clearly, there were some indecent acts constituting lewdness which justified an injunction. However, based on the record, the limited number of occurrences, and the fact that no prior injunction had issued, we are of the opinion that the finding “that said corporation could not be operated as a legitimate business without permitting said acts of lewdness” is erroneous and unsupported. The injunction totally putting the corporation out of business was too drastic and its terms were overbroad. The trial court should have limited the injunction to the illegal acts of lewdness and given the corporation an opportunity to function as a legitimate enterprise. Thompson v. State, 392 So.2d 1317 (Fla.1981); Federal Amusement Co. v. State ex rel. Tuppen, 159 Fla. 495, 32 So.2d 1 (1947); Health Clubs of Jacksonville, Inc. v. State ex rel. Austin, 381 So.2d 1174 (Fla. 1st DCA 1980); and Health Clubs, Inc. v. State ex rel. Eagan, 377 So.2d 28 (Fla. 5th DCA 1979).
We reverse and remand for further proceedings consistent herewith.
Reversed and remanded.
ANSTEAD, C.J., and WALDEN, J., concur.
LETTS, J., dissents with opinion.